 

|

arr
matte

U.S. Department of Justice

United States Attorney
Eastern District of New York

 

 

271 Cadman Plaza East
F, #2017R01392 Brooklyn, New York 11201

November 14, 2019
By Hand Delivery and ECF

The Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Arcelia Hernandez-Velazquez
Criminal Docket No. 19-306 (S-1) (WFK)

Dear Judge Orenstein:

The defendant Arcelia Hernandez-Velazquez is scheduled to be arraigned on
the above-captioned superseding indictment today, November 14, 2019 at 2:00 p.m. As
described below, the defendant is charged with racketeering and racketeering conspiracy, in
violation of 18 U.S.C. §§ 1962(c), 1962(d) and 1963, sex trafficking conspiracy, in violation
of 18 U.S.C. § 1594(c), alien smuggling conspiracy, in violation of 8 U.S.C. §§
1324(a)(1)(A)(v)(I) and 1324(a)(1)(B)(i), interstate prostitution conspiracy, in violation of 18
U.S.C. §§ 371 and 2422(a), money laundering conspiracy, in violation of 18 U.S.C. §
1956(h), and distribution of prostitution proceeds, in violation of 18 U.S.C. §§ 1952(a)(1)(A)
and 1952(b)(1). For the reasons set forth below, the government submits that no
combination of conditions can secure the defendant’s appearance at trial and the safety of the
community.

I. Procedural and Factual Background

On October 8, 2019, a grand jury returned a superseding indictment charging
the defendant and others as members and associates of the Hernandez-Velazquez Trafficking
Organization. As set forth in the indictment, since at least 2001, the Hernandez- Velazquez
Trafficking Organization, a family organization based in Mexico, has used force, fraud and
coercion to cause young women in Mexico to engage in prostitution in the United States.
Members of the organization lured victims into romantic relationships through false promises
of love and support. Victims were taken to the homes of members of the organization in
Tenancingo, Mexico, where they were often not allowed to leave the home and not allowed
to contact their families. The victims were pressured to travel to the United §
promises of a better life with their trafficker. Once smuggled into the United
members of the organization arranged to transport and did transport the youn
engage in prostitution at brothels and other locations in various states, inclu
limited to Alabama, Connecticut, Florida, Georgia, Louisiana, Maryland, Me
Mississippi, New Jersey, New York, North Carolina, Pennsylvania, Rhode Is

Carolina, Tennessee and Virginia. In addition, the organization maintained ;

New York, where the defendant lived. The defendant assisted by, among oth
supervising the activities of victims and sending prostitution proceeds back t
Members of the organization used violence, including physical beatings and
abortions, and threatened violence to the victims’ families to force the victim
prostituting. Members of the organization took the prostitution proceeds fro
often searching the victims to make sure no money was hidden and punishin
she attempted to hide any money. The prostitution proceeds were sent to me
organization back in Mexico through wire transfers and shipments of cash.

As set forth in the indictment, the Hernandez-Velazquez Orga
been operating for more than eighteen years. The defendant played a signifi
maintaining a base in Queens, New York. Throughout almost the entire tims

 

ates with

t

I

States,

i

ig women to

5

Le not

sachusetts,
‘land, South
base in Queens,
r things,
Mexico.

orced

is to continue

m their victims,
b the victim if
bers of the

hization has
t role,
alleged in the

re
by

 

indictment, the defendant lived in an apartment located on 18th Street in Qu

ns, New York.

The apartment and other apartments located on the same floor within the same complex were

utilized to house the traffickers and thei

r victims, while they lived in and op ‘ated out of

New York. In addition, the defendant assisted the traffickers in supervising and, monitoring

the victims, particularly when the trafficker was in Mexico. The defendant

victims’ work in prostitution, including overseeing work out of state, collect
proceeds, accompanying victims to get condoms and other necessities and tq
prostitution proceeds and sending proceeds herself to members of the organi

pervised
ing prostitution
send

tion. The

 

 

 

defendant had multiple victims stay at her apartment while the victims work
victim described that, when she was living with the defendant, the defendant
the victim was not working, telling the victim that prostitution was the reas
had come to the United States. The defendant also sent money to members
the organization in Mexico.

For her conduct, the defendant is charged with the following y
as part of Count One: alien smuggling conspiracy (Racketeering Act One),
prostitution of Jane Doe #1 (Racketeering Act Two), interstate prostitution o
(Racketeering Act Three), interstate prostitution of Jane Doe #4 (Racketeerij
interstate prostitution of Jane Doe #5 (Racketeering Act Six) and money lau)
conspiracy and distribution of prostitution proceeds (Racketeering Act Eight
the defendant is charged with racketeering conspiracy (Count Two), sex traf
conspiracy (Count Three), alien smuggling conspiracy (Count Four), interste
conspiracy (Count Five), money laundering conspiracy (Count Eleven) and

d. |At least one
became angry if

be

Tha the victim

dassociates of

 

cketeering acts
aterstate

f Jane Doe #2

ng Act Five),
ering

). In addition,
Ficking

ite prostitution
Histribution of

 

 

 
prostitution proceeds (Count Twelve). The defendant was arrested today at her residence { in
Queens, New York.

II. The Court Should Enter a Permanent Order of Detention

A. Legal Standard

Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., federal courts are
empowered to order a defendant’s detention pending trial upon a determination that the
defendant is either a danger to the community or a risk of flight. 18 U.S.C. § 3142(e). While
a finding of dangerousness must be supported by clear and convincing evidence, United
States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995), risk of flight can be proven by a
preponderance of the evidence, United States v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987). The
concept of “dangerousness” encompasses not only the effect of a defendant’s release on the
safety of identifiable individuals, such as victims and witnesses, but also ““the danger that the
defendant might engage in criminal activity to the detriment of the community.” United
States v. Millan, 4 F.3d 1038, 1048 (2d Cir. 1993) (quoting legislative history).

The Bail Reform Act lists the following factors to be considered inthe
detention analysis: (1) the nature and circumstances of the offenses charged; (2) the weight
of the evidence; (3) the history and characteristics of the defendant; and (4) the nature and
seriousness of the danger to any person or the community that would be posed by the
defendant’s release. See 18 U.S.C. § 3142(g).

B. Analysis

Each of the factors referenced above weighs heavily against pre-trial release.
First, the charged offenses are serious. As set forth above, the defendant is charged in
connection with her membership of the Hernandez-Velazquez Trafficking Organization, a
violent organization that preyed on young women for more than eighteen years. The conduct
of the organization was incredibly violent and transnational in scope. The defendant, who
has been a member of the organization during the entire period alleged, is charged in
connection with the interstate prostitution of four separate victims. The defendant was a
hands-on member of the organization, who supervised the victims ensuring the victims’
continued prostitution and making sure that those proceeds were turned over to the
organization. There can be no dispute that the nature of the charged offenses is serious.

Second, the weight of the evidence is strong. As set forth in the superseding
indictment, the defendant is charged in connection with Count One with six racketeering acts
involving four separate victims. She is further charged in six additional counts, including a
sex trafficking conspiracy. The government’s evidence includes not only the testimony of
multiple victims of the organization but also phone evidence, wire remitter records, border
crossing records and arrest records, among other documents.
/

Third, the defendant’s history and characteristics demonstrate be she is a
danger to the community. Although the defendant does not have a criminal history, the
investigation revealed that the defendant has taken steps to interfere with fete
through the witnesses. Specifically, on July 3, 2019, officers recovered sev

 

 
 
  

ral letters sent to
co-defendant Ernesto Hernandez-Velazquez (“Ernesto”) in his jail cell at O ville State
Correctional Facility in Orange County, New York, where he is serving a fiye year custodial
sentence in connection with a June 2016 conviction for Criminal Sexual Act in the First
Degree of one of his trafficking victims. Among the letters recovered were ultiple letters

learned from individuals who had been interviewed by law enforcement ag nts, including
questions that the agents had asked those individuals about the Hernandez- 2
Trafficking Organization. She also listed code words that Ernesto could us¢ when he called
the defendant or other members of the Hernandez-Velazquez Trafficking O ganization on the
correctional facility’s phones. In the letters, she describes communicating with members of
the organization and victims through “messages” and phone calls, in whichjshe is trying to
obtain information from the individuals and monitor what is being said to law enforcement.
In light of the defendant’s prior communications with the witnesses, there i reason to
believe that now that she is formally charged she poses a danger to the witnesses and victims

that she continues to have a way of contacting. |

Finally, the defendant poses a risk of flight. The defendant fates a possibility
of life in prison and is thus highly motivated to flee the jurisdiction. Mores the defendant
has strong ties to Mexico, where the Hernandez-Velazquez Organization is|based, increasing
her motivation to flee.

 

 

 

 

 

 

 

 

 

 
Ill. Conclusion

For the foregoing reasons, the government respectfully requests that the Court
issue a permanent order of detention.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

By: /s/
Margaret Lee
Erin Reid
Assistant U.S. Attorney
(718) 254-6205/6361

cc: Douglas Morris (by email)
